PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Jacobson was tried and convicted in the Cleveland Municipal Court for violation of the automobile law, in driving at a greater rate of speed than is allowed by law, to-wit, 31 miles per hour on Súperior avenue in the city between 25th and 40th streets. The only evidence on behalf of the City was given by the police officer who followed Jacobson and finally arrested him. The affidavit charged that Jacobson had once before been fined for fast driving. Jacobson, acting as his own lawyer, admitted the former conviction and fine. The City rested and Jacobson made a motion for judgment in his favor which was overruled. He then denied all the statements the policeman had made, and rested. The police prosecutor then cross-examined him. The court fined Jacobson $25 and committed him to the workhouse for five days. Jacobson prosecuted error, contending:
1. That the judgment was contrary to the weight of the testimony;
2. That there could be no conviction on the uncorroborated testimony of the policeman;
3. That he,was compelled, in violation of his constitutional rights, to testify against himself. Held:
The judgment is not so manifestly against the weight of the evidence as to warrant its reversal. A conviction may w’ell be had on the uncorroborated testimony of one policeman. The record discloses that Jacobson was not compelled to testify. He could not act in a dual capacity and as a lawyer deny the testimony of the policeman and then not be subject to cross-examination as a witness. Judg*ment affirmed. •